                        UNITED STATES BANKRUPTCY COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

 In re:                                                                Case No. 3:19-bk-05006
                                                                       Chapter 11
 BHARAT K PATEL                                                        Judge Walker
                Debtor.                                                    DISCLOSURE STATEMENT
                                                                       DESCRIBING ORIGINAL CHAPTER 11
                                                                                   PLAN



                                                 TABLE OF CONTENTS
I.        INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
          A.   Purpose of This Document . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
          B.   Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing . . . . . . 4
               1.      Time and Place of the Confirmation Hearing . . . . . . . . . . . . . . . . . . . . . 4
               2.      Deadline for Voting For or Against the Plan . . . . . . . . . . . . . . . . . . . . . . 4
               3.      Deadline for Objecting to the Confirmation of the Plan . . . . . . . . . . . . . 5
               4.      Identity of Person to Contact for More Information Regarding the Plan. . 5
          C.   Disclaimer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
II.       BACKGROUND . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
          A.   Description and History of the Debtor’s Business . . . . . . . . . . . . . . . . . . . . . . . . 5
          B.   Management of the Debtor Before and After the Bankruptcy . . . . . . . . . . . . . . 5
          C.   Events Leading to Chapter 11 Filing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
          D.   Significant Events . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . 6
               1.      Bankruptcy Proceedings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
               2.      Other Legal Proceedings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
               3.      Actual and Projected Recovery of Preferential or Fraudulent Transfers. 6
               4.      Procedures Implemented to Resolve Financial Problems . . . . . . . . . . . . 6
               5.      Current and Historical Financial Conditions . . . . . . . . . . . . . . . . . . . . . 7
III.      SUMMARY OF THE PLAN OF REORGANIZATION . . . . . . . . . . . . . . . . . . . . . . 7
          A.   What Creditors and Interest Holders Will Receive Under the Proposed Plan. . . . 7
          B.   Unclassified Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
               1.      Administrative Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
               2.      Priority Tax Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
          C.   Classified Claims and Interests . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
               1.      Classes of Secured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
               2.      Classes of Priority Unsecured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
               3.      Classes of General Unsecured Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
               4.      Class(es) of Interest Holders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
          D.   Means of Effectuating the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
               1.      Funding for the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
               2.      Post-Confirmation Management . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
               3.      Disbursing Agent . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
          E.   Risk Factors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
          F.   Other Provisions of the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
               1.      Executory Contracts and Unexpired Leases . . . . . . . . . . . . . . . . . . . . . . 11
                       a.      Assumptions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

                                                                   1



Case 3:19-bk-05006                Doc 39        Filed 08/13/20 Entered 08/13/20 09:10:43                                 Desc Main
                                               Document      Page 1 of 30
                 b.        Rejections . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
          2.     Changes in Rates Subject to Regulatory Approval . . . . . . . . . . . . . . . . . 11
          3.     Retention of Jurisdiction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
      G.  Tax Consequences of Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
IV.   CONFIRMATION REQUIREMENTS AND PROCEDURES . . . . . . . . . . . . . . . . 12
      A.  Who May Vote or Object . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
          1.     Who May Object to Confirmation of the Plan . . . . . . . . . . . . . . . . . . . . 12
          2.     Who May Vote to Accept/Reject the Plan . . . . . . . . . . . . . . . . . . . . . . . 12
                 a.        What is an Allowed Claim/Interest . . . . . . . . . . . . . . . . . . . . . . 13
                 b.        What Is an Impaired Claim/Interest . . . . . . . . . . . . . . . . . . . . . . 13
          3.     Who is Not Entitled to Vote . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
          4.     Who Can Vote in More Than One Class . . . . . . . . . . . . . . . . . . . . . . . . . 14
          5.     Votes Necessary to Confirm the Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
          6.     Votes Necessary for a Class to Accept the Plan . . . . . . . . . . . . . . . . . . 14
          7.     Treatment of Nonaccepting Classes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
          8.     Request for Confirmation Despite Nonacceptance by Impaired
                 Class(es). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
      B.  Liquidation Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
      C.  Feasibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
      D.  Non-Compliance of the Absolute Priority Rule . . . . . . . . . . . . . . . . . . . . . . . . . . 18
V.    EFFECTS OF CONFIRMATION OF PLAN . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
      A.   Discharge . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
      B.   Revesting of Property in the Debtor . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
      C.   Modification of Plan . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
      D.   Post-Confirmation Status Report . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
      E.   Quarterly Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
      F.   Post-Confirmation Conversion/Dismissal . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
      G.   Final Decree . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
VI.   SUPPORTING DECLARATIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
      EXHIBIT A - LIST OF ALL ASSETS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
      EXHIBIT B – DEBTOR’S MONTHLY INCOME AND EXPENSES DURING THE
           PENDANCY OF THE BANKRUPTCY CASE . . . . . . . . . . . . . . . . . . . . . . . . 23
      EXHIBIT C – LIST OF GENERAL UNSECURED CLAIMS . . . . . . . . . . . . . . . . . . . . 24




                                                               2



Case 3:19-bk-05006            Doc 39       Filed 08/13/20 Entered 08/13/20 09:10:43                                 Desc Main
                                          Document      Page 2 of 30
                                                  I.
                                        INTRODUCTION
       Bharat K. Patel is the Debtor in a Chapter 11 bankruptcy case. On August 6, 2019,
Debtor commenced a voluntary bankruptcy case by filing a Chapter 11 petition under the United
States Bankruptcy Code (“Code”), 11 U.S.C. § 101 et seq. Chapter 11 allows the Debtor, and
under some circumstances, creditors and others parties in interest, to propose a plan of
reorganization (“Plan”). The Plan may provide for the Debtor to reorganize by continuing to
operate, to liquidate by selling assets of the estate, or a combination of both. Debtor is the party
proposing the Plan sent to you in the same envelope as this document. THE DOCUMENT YOU
ARE READING IS THE DISCLOSURE STATEMENT FOR THE ENCLOSED PLAN.
       This is a reorganization plan. In other words, the Proponent seeks to accomplish
payments under the Plan by using Debtor’s income. The Effective Date of the proposed Plan is
45 days after confirmation.
A.     Purpose of This Document
       This Disclosure Statement summarizes what is in the Plan, and tells you certain
information relating to the Plan and the process the Court follows in determining whether or not
to confirm the Plan.
       READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO
KNOW ABOUT:
       (1)     WHO CAN VOTE OR OBJECT,
       (2)     WHAT THE TREATMENT OF YOUR CLAIM IS (i.e., what your
               claim will receive if the Plan is confirmed), AND HOW THIS TREATMENT
               COMPARES TO WHAT YOUR CLAIM WOULD RECEIVE IN
               LIQUIDATION,
       (3)     THE HISTORY OF THE DEBTOR AND SIGNIFICANT EVENTS
               DURING THE BANKRUPTCY,



                                                  3



Case 3:19-bk-05006       Doc 39     Filed 08/13/20 Entered 08/13/20 09:10:43               Desc Main
                                   Document      Page 3 of 30
        (4)    WHAT THINGS THE COURT WILL LOOK AT TO DECIDE WHETHER
               OR NOT TO CONFIRM THE PLAN,
        (5)    WHAT IS THE EFFECT OF CONFIRMATION, AND
        (6)    WHETHER THIS PLAN IS FEASIBLE.
        This Disclosure Statement cannot tell you everything about your rights. You should
consider consulting your own lawyer to obtain more specific advice on how this Plan will affect
you and what is the best course of action for you.
        Be sure to read the Plan as well as the Disclosure Statement. If there are any
inconsistencies between the Plan and the Disclosure Statement, the Plan provisions will govern.
        The Code requires a Disclosure Statement to contain “adequate information” concerning
the Plan. The Bankruptcy Court (“Court”) has approved this document as an adequate
Disclosure Statement, containing enough information to enable parties affected by the Plan to
make an informed judgment about the Plan. Any party can now solicit votes for or against the
Plan.
B.      Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing
        THE COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN THIS
DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN ARE NOT
YET BINDING ON ANYONE. HOWEVER, IF THE COURT LATER CONFIRMS THE
PLAN, THEN THE PLAN WILL BE BINDING ON THE DEBTOR AND ON ALL
CREDITORS AND INTEREST HOLDERS IN THIS CASE.
        1.     Time and Place of the Confirmation Hearing
        The hearing where the Court will determine whether or not to confirm the Plan will take
place at a yet to be determined date and time in Courtroom 2, Second Floor, Customs House, 701
Broadway, Nashville, Tennessee 37203. Notice will be given regarding the date and time of this
hearing.
        2.     Deadline For Voting For or Against the Plan


                                                 4



Case 3:19-bk-05006       Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43              Desc Main
                                  Document      Page 4 of 30
       If you are entitled to vote, it is in your best interest to timely vote on the enclosed ballot
and return the ballot in the enclosed envelope to:
       Steven L. Lefkovitz
       618 Church St., Ste. 410
       Nashville, TN 37219.
       Your ballot must be timely received or it will not be counted.
       3.      Deadline For Objecting to the Confirmation of the Plan
       Objections to the confirmation of the Plan must be filed with the Court and served upon
Steven L. Lefkovitz, counsel for Debtor, by the date and time set by the Clerk’s office.
       4.      Identity of Person to Contact for More Information Regarding the Plan
       Any interested party desiring further information about the Plan should contact Steven L.
Lefkovitz, (615) 256-8300, 618 Church St., Ste. 410, Nashville, TN 37219.
C.     Disclaimer
       The Debtor has made no separate appraisal of the Debtor’s personal property assets but
the Debtor believes that values contained herein are accurate. The Debtor believes this to be a
fair and equitable estimate of the value of its assets as of July 31, 2020. The information
contained in this Disclosure Statement is provided by the Debtor. The Plan Proponent represents
that everything stated in the Disclosure Statement is true to the Proponent’s best knowledge. The
Court has not yet determined whether or not the Plan is confirmable and makes no
recommendation as to whether or not you should support or oppose the Plan.


                                                 II.
                                         BACKGROUND
A.     Description and History of the Debtor’s Business
       The Debtor is self-employed for Revi Wholesale as a sales representatives that sells
products to convenient stores for resale purposes. He is self-employed and started in August of
2019. His compensation is based on the amount of sales that he generates. Prior to Revi

                                                  5



Case 3:19-bk-05006       Doc 39     Filed 08/13/20 Entered 08/13/20 09:10:43               Desc Main
                                   Document      Page 5 of 30
Wholesale, the debtor owned We Care Distributors which distributed over the counter medicine.
The debtor needed time to reorganize his financial affairs, build up his sales business at Revi
Wholesale, and propose a reorganization that would be in alignment with his current budget.
Hence, the Debtor filed a Chapter 11.
B.      Management of the Debtor Before and After the Bankruptcy
        The Debtor managed hid own affairs prior to the bankruptcy and will continue to manage
its affairs after the bankruptcy. The Debtor is an individual. During the pendency of the
bankruptcy proceeding, the Debtor has been self-employed.
C.      Events Leading to Chapter 11 Filing
        Here is a brief summary of the circumstances that led to the filing of this Chapter 11 case:
        Debtor’s financial difficulties primarily from a lawsuit due to a breach to contract as a
result of not being able to service a particular debt. Upon closing We Care Distributors, the
Debtor was unable to service his personal financial obligations and in particular pay any
judgment, if any, that could arise from this lawsuit. Therefore, the Debtor filed this Chapter 11
to give him time to start a new job in sales and build up his income to be able to propose a
reorganization plan. If a bankruptcy was not filed, there was a risk that certain of the Debtor’s
assets could be either impaired or at risk of levy or other collection efforts and the Debtor could
not get a fresh start.
E.      Significant Events During the Bankruptcy
        1.      Bankruptcy Proceedings
        The following is a chronological list of significant events which have occurred during
this case:
        Order Granting Motion to Set Bar Date was entered on August 13, 2019.
        Meeting of Creditors held as Scheduled on September 12, 2019
        An Order Granting Debtor's Application to Employ Lefkovitz & Lefkovitz PLLC as
Counsel for Debtor was entered by the Court.
        Order for a 2004 Examination was entered on November 19, 2019.
                                                  6



Case 3:19-bk-05006       Doc 39     Filed 08/13/20 Entered 08/13/20 09:10:43             Desc Main
                                   Document      Page 6 of 30
       Currently, there are no adversary proceedings pending.
       2.     Other Legal Proceedings
               There are no other legal proceedings currently pending involving the Debtor.

       3.      Actual and Projected Recovery of Preferential or Fraudulent Transfers

       There is no projected recovery of any preferential or fraudulent transfers.

       4.      Procedures Implemented to Resolve Financial Problems

       Since the filing of this Chapter 11 proceeding, the Debtor has been focused on growing

his book of business as a sales representative for succeeding at Revi Wholesale. Additionally, the

Debtor has been able to sell an asset to maximize the return. Since the filing of the case, the

debtor’s average net income has been positive as a result of these changes.

       5.      Current and Historical Financial Conditions
       The identity and fair market value of the estate’s assets are listed in Exhibit A. See also
the Debtor’s financial history set forth in the monthly operating reports which are summarized in
Exhibit B.
                                                III.

                   SUMMARY OF THE PLAN OF REORGANIZATION
A.     What Creditors and Interest Holders Will Receive Under The Proposed Plan
       As required by the Bankruptcy Code, the Plan classifies claims and interests in various
classes according to their right to priority. The Plan states whether each class of claims or
interests is impaired or unimpaired. The Plan provides the treatment each class will receive.


B.     Unclassified Claims
       Certain types of claims are not placed into voting classes; instead they are unclassified.
They are not considered impaired and they do not vote on the Plan because they are



                                                  7



Case 3:19-bk-05006       Doc 39     Filed 08/13/20 Entered 08/13/20 09:10:43             Desc Main
                                   Document      Page 7 of 30
automatically entitled to specific treatment provided for them in the Bankruptcy Code. As such,
the Proponent has not placed the following claims in a class
       1.      Administrative Expenses


       Administrative expenses are claims for costs or expenses of administering the Debtor’s

Chapter 11 case which are allowed under Code Section 507(a)(1). The Code requires that all

administrative claims be paid on the Effective Date of the Plan, unless a particular claimant

agrees to a different treatment.

       There are no administrative claims under the plan except for any quarterly fees owed by

the Debtor that may become due between now and the confirmation of the case and the unpaid

attorney’s fees for Steven L. Lefkovitz, and Lefkovitz & Lefkovitz, PLLC, Counsel for the

Debtor-in-possession, which are subject to the approval of the Court.

Priority Tax Claims



       Priority tax claims are certain unsecured income, employment and other taxes described

by Code Section 507(a)(8). The Code requires that each holder of such a 507(a)(8) priority tax

claim receive the present value of such claim in deferred cash payments, over a period not

exceeding five years from the date of the Order of Relief entered in this case.

       The following chart lists all of the Debtor’s Section 507(a)(8) priority tax claims

and their treatment under this Plan:




                                                 8



Case 3:19-bk-05006       Doc 39     Filed 08/13/20 Entered 08/13/20 09:10:43            Desc Main
                                   Document      Page 8 of 30
             Description                   Amount                           Treatment
                                            Owed
                                                          Pymt interval             = Monthly
  Name = Internal Revenue Service        $24,414.84
                                                          Pymt amt/interval         = 1263.92
  Type of tax = Income Tax                               Begin date                = January 1, 2021
                                                          End date                  = September 1, 2022
  Tax years = 2015, 2017 & 2018                          Interest Rate %           = 4.00%
                                                          Total Payout Amount       = $25,278.40



 C.    Classified Claims and Interests
       1.     Classes of Secured Claims
       Secured claims are claims secured by liens on property of the estate. The following chart

lists all classes containing Debtor’s secured pre-petition claims and their treatment under

this Plan:




                                                 9



Case 3:19-bk-05006       Doc 39     Filed 08/13/20 Entered 08/13/20 09:10:43            Desc Main
                                   Document      Page 9 of 30
 CLASS         DESCRIPTION                INSIDERS      IMPAIRED                       TREATMENT
   #                                       (Y/N)          (Y/N)

         Secured claim of:                                            Pymt interval = Monthly
  3-A                                        N             Y
           Name = Bank of
            America                                                   Pymt              = $1,841.00, there is no
           Collateral description =                                   amt/interval      arrearage nor gap pmts
            1497 Bridgecross Pkwy,
                                                                      Begin date        = 1st day of the month
            Hermitage, TN 37076
           Collateral value =                                                           following Effective Date
            $311,670.00
           Priority of security int. =
            First                                                     End date          = Contract
           Principal owed =
            $189,000.00
                                                                      Interest rate     = Contract
           Total claim amount =
            $189,000.00                                               Treatment of      = Retained until
           Total unsecured balance                                    Lien              completion of payments.
            = $0.00
                                                                                         Upon receipt of the final
           Arrearage & GAP Pmts
            =$0.00                                                                       payment the lien shall be
                                                                                         released.
                                                                      Escrows           The payment includes the
                                                                                         escrow, comprising taxes
                                                                                         and insurance, which is
                                                                                         current to the debtor’s
                                                                                         knowledge.




                                                   10



Case 3:19-bk-05006       Doc 39     Filed 08/13/20 Entered 08/13/20 09:10:43                Desc Main
                                   Document     Page 10 of 30
         Secured claim of:                                     Pymt            = Monthly
   3-B                                    N          Y
           Name = New York Life
            Insurance                                           interval        = 524.87
           Collateral description =                           Pymt            = 1st day of the month
            Whole Life Insurance
                                                                amt/interval    following Effective Date
            Policy
           Collateral value =                                 Begin date
            $10,895.00
           Priority of security int. =
            First
           Principal owed =
            $28,500.00
           Total claim amount =
            $28,500.00
           Total unsecured balance                            End date        = 60 months
            = $0.00

                                                               Interest rate   = 4.00%
                                                               Total payout    = $31,492.20

                                                               Treatment of    = Retained until
                                                                Lien            completion of payments.
                                                                                Upon receipt of the final
                                                                                payment the lien shall be
                                                                                released.




                                              11



Case 3:19-bk-05006       Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43       Desc Main
                                  Document     Page 11 of 30
2.       Classes of Priority Unsecured Claims
         Certain priority claims that are referred to in Code Sections 507(a)(3), (4), (5), (6), and
(7) are required to be placed in classes. These types of claims are entitled to priority treatment as
follows: the Code requires that each holder of such a claim receive cash on the Effective Date
equal to the allowed amount of such claim. However, a class of unsecured priority claim holders
may vote to accept deferred cash payments of a value, as of the Effective Date, equal to the
allowed amount of such claims.
         There are no priority unsecured claims under the Plan.


         3.       Class of General Unsecured Claims
         General unsecured claims are unsecured claims not entitled to priority under Code
Section 507(a). The following chart identifies this Plan’s treatment of the class containing all of

Debtor’s general unsecured claims (see Exhibit C for detailed information about each general
unsecured claim):

 CLASS#              DESCRIPTION             IMPAIRED                     TREATMENT
                                                (Y/N)
              General unsecured claims      Y, Claims in      Pymt interval           =Monthly
     4                                      this class are    Pymt amt/interval       = $3,000.00
               Total amount of claims =      entitled to     Begin date              = 1st day of
                      $473,959.73            vote on the                               the month
                                                plan.                                  following
                                                                                       Effective Date

                                                              End date                = 5 years from
                                                                                       Effective Date

                                                              Interest rate           = 0.00%
                                                              Total monthly payout    = $180,000.00


         Monthly payments shall be made on a pro rata basis based on the value of each unsecured

claim. Any plan payments returned to the Debtor by unsecured creditors shall become property


                                                   12



Case 3:19-bk-05006          Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43             Desc Main
                                     Document     Page 12 of 30
of the reorganized Debtors. Debtor shall the option of prepayment on any of the claims in this

class provided it doesn’t adversely impact the distributions to any other creditors in the plan.

       4.        Class(es) of Interest Holders
       Interest holders are the parties who hold ownership interest (i.e., equity interest) in the
Debtor. If the Debtor is a corporation, entities holding preferred or common stock in the
Debtor are interest holders. If the Debtor is a partnership, the interest holders include both
general and limited partners. If the Debtor is an individual, the Debtor is the interest holder.
       The following chart identifies this Plan’s treatment of the class of interest holders:

         CLASS #                DESCRIPTION                IMPAIRED                TREATMENT
                                                             (Y/N)
             5             Interest holders                     N             Retain interests in property

D.     Means of Effectuating the Plan
       1.        Funding for the Plan
       The Plan will be funded by the following: Sales income from the Debtor’s employer,
Revi Wholesale, Inc, and contributions from family.
       2.        Post-confirmation Management
       The Debtor shall be responsible for post-confirmation management.
       3.        Disbursing Agent
       Debtor shall act as the disbursing agent for the purpose of making all distributions
provided for under the Plan. The Disbursing Agent shall serve without bond and shall receive no
compensation for distribution services rendered and expenses incurred pursuant to the Plan.
E.     Risk Factors
       The proposed Plan has the following risks: The Plan, due to its nature of being funded
over time, maintains a possibility of default if Debtor is unable to realize its current financial
projections or somehow finds itself unable to maintain the same level of monthly income.
F.     Other Provisions of the Plan
       1.        Executory Contracts and Unexpired Leases
                                                  13



Case 3:19-bk-05006        Doc 39     Filed 08/13/20 Entered 08/13/20 09:10:43               Desc Main
                                    Document     Page 13 of 30
       a.      Assumptions
       The Debtor does not wish to assume any executory contracts.
       b.      Rejections
       On the Effective Date, the following executory contracts and unexpired leases will be
rejected:
       All executory contracts and leases not explicitly assumed above.
       The order confirming the Plan shall constitute an Order approving the rejection of the
lease or contract. If you are a party to a contract or lease to be rejected and you object to the
rejection of your contract or lease, you must file and serve your objection to the Plan within the
deadline for objecting to the confirmation of the Plan.
       THE BAR DATE FOR FILING A PROOF OF CLAIM OTHER THAN A
GOVERNMENTAL CLAIM WAS DECEMBER 11, 2019, AND GOVERNMENTAL CLAIM
WAS MARCH 10, 2020. Any claim based on the rejection of a contract or lease will be barred
unless the claim is made within thirty (30) days of the order confirming the Chapter 11 Plan.


       2.      Changes in Rates Subject to Regulatory Commission Approval
       This Debtor is not subject to governmental regulatory commission approval of its rates.
       3.      Retention of Jurisdiction.
       The Court shall retain jurisdiction for purposes of granting a discharge to Debtor,
determining any and all objections to the amounts of claims, applications for compensation and
expenses, to enforce the provisions of the Plan, to correct any defect, cure any omissions or
reconcile any inconsistency in the Plan, and to determine such other matters as may be provided
for in the Order of the Court confirming the Plan.
G.     Tax Consequences of Plan
       CREDITORS AND INTEREST HOLDERS CONCERNED WITH HOW THE PLAN
MAY AFFECT THEIR TAX LIABILITY SHOULD CONSULT WITH THEIR OWN
ACCOUNTANTS, ATTORNEYS, AND/OR ADVISORS. The following disclosure of possible
                                                  14



Case 3:19-bk-05006       Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43               Desc Main
                                  Document     Page 14 of 30
tax consequences is intended solely for the purpose of alerting readers about possible tax issues
this Plan may present to the Debtor. The Proponent CANNOT and DOES NOT represent that
the tax consequences contained below are the only tax consequences of the Plan because the Tax
Code embodies many complicated rules which make it difficult to state completely and
accurately all the tax implications of any action.
        The Debtor is unaware of any tax consequences which the Plan will have on the Debtor’s
tax liability.
                                                 IV.
                 CONFIRMATION REQUIREMENTS AND PROCEDURES

        PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OR THIS PLAN
SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON
CONFIRMING A PLAN OF REORGANIZATION IS VERY COMPLEX. The following
discussion is intended solely for the purpose of alerting readers about basic confirmation issues,
which they may wish to consider, as well as certain deadlines for filing claims. The proponent
CANNOT and DOES NOT represent that the discussion contained below is a complete summary
of the law on this topic.
        Many requirements must be met before the Court can confirm a Plan. Some of the
requirements include that the Plan must be proposed in good faith, acceptance of the Plan,
whether the Plan pays creditors at least as much as creditors would receive in a Chapter 7
liquidation, and whether the Plan is feasible. These requirements are not the only requirements
for confirmation.
A.      Who May Vote or Object
        1.       Who May Object to Confirmation of the Plan
        Any party in interest may object to the confirmation of the Plan, but as explained below
not everyone is entitled to vote to accept or reject the Plan.


        2.       Who May Vote to Accept/Reject the Plan
                                                  15



Case 3:19-bk-05006          Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43          Desc Main
                                     Document     Page 15 of 30
        A creditor or interest holder has a right to vote for or against the Plan if that creditor or
interest holder has a claim which is both (1) allowed or allowed for voting purposes and (2)
classified in an impaired class.
                a.      What Is an Allowed Claim/Interest
        As noted above, a creditor or interest holder must first have an allowed claim or interest
to have the right to vote. Generally, any proof of claim or interest will be allowed, unless a party
in interest brings a motion objecting to the claim. When an objection to a claim or interest is
filed, the creditor or interest holder holding the claim or interest cannot vote unless the Court,
after notice and hearing, either overrules the objection or allows the claim or interest for voting
purposes.
        THE BAR DATE FOR FILING A PROOF OF CLAIM OTHER THAN A
GOVERNMENTAL CLAIM WAS MARCH 10, 2020, AND GOVERNMENTAL CLAIM
WAS JUNE 8, 2020. A creditor or interest holder may have an allowed claim or interest even if
a proof of claim or interest was not timely filed. A claim is deemed allowed if (1) it is scheduled
on the Debtor’s schedules and such claim is not scheduled as disputed, contingent, or
unliquidated, and (2) no party in interest has objected to the claim. An interest is deemed allowed
if it is scheduled and no party in interest has objected to the interest.
                b.      What Is an Impaired Claim/Interest
        As noted above, an allowed claim or interest only has the right to vote if it is in a class
that is impaired under the Plan. A class is impaired if the Plan alters the legal, equitable, or
contractual rights of the members of that class. For example, a class comprised of general
unsecured claims is impaired if the Plan fails to pay the members of that class 100% of what they
are owed.
        In this case, the Proponent believes that class 3 and 4 are impaired and that holders of
claims in this class are therefore entitled to vote to accept or reject the Plan. The Proponent
believes that all other classes are unimpaired and that holders of claims in each of these classes
therefore do not have the right to vote to accept or reject the Plan. Parties who dispute the
                                                   16



Case 3:19-bk-05006        Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43                Desc Main
                                   Document     Page 16 of 30
Proponent’s characterization of their claim or interest as being impaired or unimpaired may file
an objection to the Plan contending that the Proponent has incorrectly characterized the class.
        3.     Who is Not Entitled to Vote
        The following four types of claims are not entitled to vote: (1) claims that have been
disallowed; (2) claims in unimpaired classes; (3) claims entitled to priority pursuant to Code
sections 507(a)(1), (a)(2), and (a)(8); and (4) claims in classes that do not receive or retain any
value under the Plan. Claims in unimpaired classes are not entitled to vote because such classes
are deemed to have accepted the Plan. Claims entitled to priority pursuant to Code sections
507(a)(1), (a)(2), and (a)(7) are not entitled to vote because such claims are not placed in classes
and they are required to receive certain treatment specified by the Code. Claims in classes that do
not receive or retain any value under the Plan do not vote because such classes are deemed to
have rejected the Plan. EVEN IF YOUR CLAIM IS OF THE TYPE DESCRIBED ABOVE,
YOU MAY STILL HAVE A RIGHT TO OBJECT TO THE CONFIRMATION OF THE
PLAN.
        4.     Who Can Vote in More Than One Class
        A creditor whose claim has been allowed in part as a secured claim and in part as an
unsecured claim is entitled to accept or reject a Plan in both capacities by casting one ballot for
the secured part of the claim and another ballot for the unsecured claim.
        5.     Votes Necessary to Confirm the Plan
        If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one
impaired class has accepted the Plan without counting the votes of any insiders within that class,
and (2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be
confirmed by “cramdown” on non-accepting classes, as discussed later in Section {IV.A.8.}.
        6.     Votes Necessary for a Class to Accept the Plan
        A class of claims is considered to have accepted the Plan when more than one-half (1/2)
in number and at least two-thirds (2/3) in dollar amount of the claims which actually voted, voted
in favor of the Plan. A class of interests is considered to have accepted the Plan when at least
                                                  17



Case 3:19-bk-05006       Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43               Desc Main
                                  Document     Page 17 of 30
two-thirds (2/3) in amount of the interest-holders of such class which actually voted, voted to
accept the Plan.
        7.      Treatment of Nonaccepting Classes
        As noted above, even if all impaired classes do not accept the proposed Plan, the Court
may nonetheless confirm the Plan if the nonaccepting classes are treated in the manner required
by the Code. The process by which nonaccepting classes are forced to be bound by the terms of
the Plan is commonly referred to as “cramdown.” The Code allows the Plan to be “crammed
down” on nonaccepting classes of claims or interests if it meets all consensual requirements
except the voting requirements of 1129(a)(8) and if the Plan does not “discriminate unfairly” and
is “fair and equitable” toward each impaired class that has not voted to accept the Plan as
referred to in 11 U.S.C. § 1129(b) and applicable case law.
        8.      Request for Confirmation Despite Nonacceptance by Impaired Class(es)
        The party proposing this Plan will ask the Court to confirm this Plan by cramdown on
impaired classes 3 and 4 if that class does not vote to accept the Plan.
B.      Liquidation Analysis
        Another confirmation requirement is the “Best Interest Test”, which requires a liquidation
analysis. Under the Best Interest Test, if a claimant or interest holder is in an impaired class and
that claimant or interest holder does not vote to accept the Plan, then that claimant or interest
holder must receive or retain under the Plan property of a value not less than the amount that such
holder would receive or retain if the Debtor were liquidated under Chapter 7 of the Bankruptcy
Code.
        In a Chapter 7 case, the Debtor’s assets are usually sold by a Chapter 7 trustee. Secured
creditors are paid first from the sales proceeds of properties on which the secured creditor has a
lien. Administrative claims are paid next. Next, unsecured creditors are paid from any remaining
sales proceeds, according to their rights to priority. Unsecured creditors with the same priority
share in proportion to the amount of their allowed claim in relationship to the amount of total


                                                  18



Case 3:19-bk-05006        Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43               Desc Main
                                   Document     Page 18 of 30
allowed unsecured claims. Finally, interest holders receive the balance that remains after all
creditors are paid, if any.
        For the Court to be able to confirm this Plan, the Court must find that all creditors and
interest holders who do not accept the Plan will receive at least as much under the Plan as such
holders would receive under a Chapter 7 liquidation. The Plan Proponent maintains that this
requirement is met here for the following reasons: Creditors will receive at least as much as they
would in a Chapter 7 liquidation case.
        Below is a demonstration, in balance sheet format, that all creditors and interest holders
will receive at least as much under the Plan as such creditor or interest holder would receive under
a Chapter 7 liquidation. (See Exhibit A for a detailed explanation of how the following assets are
valued. This information is provided by the Debtor.):




 TOTAL ASSETS AT LIQUIDATION VALUE                                            $225,664.09
                                                                              =========
 Less:
 Secured creditor’s recovery                                                  $ 0.00
 Less:
 Chapter 7 trustee fees and expenses                                          $ 14,533.20
 Less:
 Chapter 11 administrative expenses                                           $ 0.00
 Less:
 Priority claims,                                                             $ 0.00
 excluding administrative expense claims
 Less:
 Debtor’s claimed exemptions                                                  $ 10,200.00
                                                                              =========
 (1) Balance for unsecured claims                                             $ 176,516.05
 (2) Total amt of unsecured claims                                            $ 473,959.73


ESTIMATED % OF THEIR CLAIMS WHICH UNSECURED CREDITORS WOULD
RECEIVE OR RETAIN IN A CH. 7 LIQUIDATION: = 37.24%
ESTIMATED % OF THEIR CLAIMS WHICH UNSECURED CREDITORS WILL
RECEIVE OR RETAIN UNDER THIS PLAN:      = 37.97%
                                                  19



Case 3:19-bk-05006            Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43            Desc Main
                                       Document     Page 19 of 30
1/      Note: If this percentage is greater than the amount to be paid to the unsecured creditors on a
        “present value basis” under the Plan, the Plan is not confirmable unless Proponent obtains
        acceptance by every creditor in the general unsecured class.

        Below is a demonstration, in tabular format, which shows that all creditors and interest
holders will receive at least as much under the Plan as such creditor or holder would receive under
a Chapter 7 liquidation.

      CLAIMS & CLASSES                     PAYOUT PERCENTAGE                    PAYOUT PERCENTAGE IN
                                             UNDER THE PLAN                     CHAPTER 7 LIQUIDATION
 Priority Claims                                       N/A                                    N/A
 Class 3 – Secured Claims                            100.00%                                100.00%

 Class 4 – Unsecured Claims                          37.97%                                  37.24%

C.      Feasibility
        Another requirement for confirmation involves the feasibility of the Plan, which means
that confirmation of the Plan is not likely to be followed by the liquidation, or the need for further
financial reorganization, of the Debtor or any successor to the Debtor under the Plan, unless such
liquidation or reorganization is proposed in the Plan.
        There are at least two important aspects of a feasibility analysis. The first aspect considers
whether the Debtor will have enough cash on hand on the Effective Date of the Plan to pay all the
claims and expenses which are entitled to be paid on such date. The Plan Proponent maintains
that this aspect of feasibility is satisfied as illustrated here:

 Cash Debtor will have on hand by Effective Date                                              $ 98,672.09
 To Pay: Administrative claims                                                                - 650.00
 To Pay: Statutory costs & charges                                                            - 0.00
 To Pay: Other Plan Payments due                                                              - 0.00
     on Effective Date
 Balance after paying these amounts...............                                            $ 98,022.09




                                                        20



Case 3:19-bk-05006            Doc 39     Filed 08/13/20 Entered 08/13/20 09:10:43                        Desc Main
                                        Document     Page 20 of 30
The sources of the cash Debtor will have on hand by the Effective Date, as shown above are:

 $ 88,332.09         Cash in DIP Account now

 + 10,340.00         Additional cash DIP will accumulate from
                     net earnings between now and Effective Date

 + 0.00              Borrowing

 + 0.00              Capital Contributions

 - 650.00            Administrative Expenses

 $ 98,022.09         Total

       The second aspect considers whether the Proponent will have enough cash over the life of
the Plan to make the required Plan payments.
       The Proponent has provided financial statements which include both historical and
projected financial information. Please refer to the monthly operating reports for the relevant
financial statements. YOU ARE ADVISED TO CONSULT WITH YOUR ACCOUNTANT OR
FINANCIAL ADVISOR IF YOU HAVE ANY QUESTIONS PERTAINING TO THESE
FINANCIAL STATEMENTS.
       In summary, the Plan proposes to pay $6,629.79 each month. The final Plan payment is
expected to be paid in the winter of 2026. Debtors’ actual current income and expenses are
attached below in Exhibit B. Debtor shows a monthly net profit of approximately $2,585.05 per
month. The Plan Proponent contends that the Debtor’s financial projections are feasible based on
the operating report, in conjunction with cash on hand that can be used to supplement the payment
by approximately $1300 per month amortized over 60 months and help from family.


                                                 21



Case 3:19-bk-05006        Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43             Desc Main
                                   Document     Page 21 of 30
D.        POTENTIAL NON-COMPLIANCE OF THE ABSOLUTE PRIORITY RULE

          NOTICE is hereby given that the proposed plan potentially does not comply with the

absolute priority rule of Section 1129(b) of the Bankruptcy Code, and absent consent of

creditors, the plan may be non-confirmable. Creditors and parties in interest should consider

that fact before voting for or against the plan of reorganization.

                                                     V.
                                  MISCELLANEOUS PROVISIONS



     A . Conflict; Plan Controls.

     To the extent that any provisions of this Plan conflict with any of the terms or conditions of

     any note, security agreement, loan agreement, deed of trust or similar instrument, the

     provisions of this Plan shall control.

     B. Payments During Bankruptcy Applied First to Principal.

     To the extent that any Claimant treated under this Plan has, prior to the Effective Date of the

     Plan, received any payments from any source on any obligation treated in this Plan, any such

     payments shall be applied first to principal.

     C. Conflict; Plan Controls.

     To the extent that any provisions of this Plan conflict with any of the terms or conditions of

     any note, security agreement, loan agreement, deed of trust or similar instrument, the

     provisions of this Plan shall control.

     D. Prepayment of Plan Obligations.

     The Debtor shall be permitted without penalty to prepay any obligation under this Plan prior to

                                                     22



Case 3:19-bk-05006           Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43             Desc Main
                                      Document     Page 22 of 30
     the due date or maturity date of such obligation. There shall be no penalty for any such

     prepayment.

     E . Payments Due Only on Business Days.

     Whenever any payment or distribution to be made under the Plan shall be due on a day other

     than a business day, such payment or distribution shall instead be made, without interest, on the

     next business day.

     F. Cure Period.

     The Debtor shall be entitled to a fifteen (15) day grace period for all payment obligations

     arising pursuant to this Plan.



                                                   VI.
                             EFFECT OF CONFIRMATION OF PLAN
A.        Discharge

          Pursuant to 11 U.S.C. §1141(d)(5), in a case in which the Debtors are individuals,

Confirmation of the Plan does not discharge any debt provided for in the Plan until the Court

grants a discharge on completion of all payments under the Plan. However, §1141(d)(5)(B)

provides that at any time after the Confirmation of the Plan, and after notice and a hearing, the

Court may grant a discharge to the Debtors before completing all payments under the Plan if (1)

the value, as of the Effective Date of the Plan, of property actually distributed under the Plan on

account of each Allowed Unsecured Claim is not less than the amount that would have been paid

on such Claim if the estate of the Debtors had been liquidated under Chapter 7 on such date, and

(2) modification of the Plan under Section 1127 is not practicable. To determine the amount that

would have been paid if the estate of the Debtors had been liquidated under Chapter 7 on the

                                                    23



Case 3:19-bk-05006           Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43             Desc Main
                                      Document     Page 23 of 30
Effective Date of the Plan, please refer to the liquidation analysis contained in the Disclosure

Statement.

       B.      Revesting of Property in the Debtor

       Except as provided elsewhere in the Plan, the confirmation of the Plan revests all of the

property of the estate in the Debtor.


C.     Modification of Plan
       The Proponent of the Plan may modify the Plan at any time before confirmation.
However, the Court may require a new disclosure statement and/or revoting on the Plan.
       The Proponent of the Plan may also seek to modify the Plan at any time after confirmation
only if (1) the Plan has not been substantially consummated and (2) the Court authorizes the
proposed modifications after notice and a hearing.

D.     Post-Confirmation Status Reports
       The Debtor shall furnish post-confirmation quarterly reports by the 15th of the month
following the end of the quarter. This obligation of the Debtor shall continue after the Final
Decree is entered in this matter until all Plan payments have been completed.
E.     Quarterly Fees
       Quarterly fees accruing under 28 U.S.C. § 1930(a)(6) to date of confirmation shall be paid
to the United States Trustee on or before the effective date of the plan. Quarterly fees accruing
under 28 U.S.C. § 1930(a)(6) after confirmation shall be paid to the United States Trustee in
accordance with 28 U.S.C. § 1930(a)(6) until entry of a final decree, or entry of an order of
dismissal or conversion to chapter 7.
F.     Post-Confirmation Conversion/Dismissal
       A creditor or party in interest may bring a motion to convert or dismiss the case under §
1112(b), after the Plan is confirmed, if there is a default in performing the Plan. If the Court
orders, the case converted to Chapter 7 after the Plan is confirmed, then all property that had been

                                                  24



Case 3:19-bk-05006        Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43              Desc Main
                                   Document     Page 24 of 30
property of the Chapter 11 estate, and that has not been disbursed pursuant to the Plan, will revest
in the Chapter 7, estate. The automatic stay will be reimposed upon the revested property, but
only to the extent that relief from stay was not previously authorized by the Court during this
case.
          The order confirming the Plan may also be revoked under very limited circumstances. The
Court may revoke the order if the order of confirmation was procured by fraud and if the party in
interest brings an adversary proceeding to revoke confirmation within 180 days after the entry of
the order of confirmation.
G.        Cure Period. The Debtor shall be entitled to a fifteen (15) day grace period for all

     payment obligations arising pursuant to this Plan.

H.        Professional Fees after Closing.

          After closing of the case, the Reorganized Debtors may continue to avail themselves to the

services of professional persons whose employment was approved at or prior to closing of the

case in performance of the Plan. In the event such professional services are rendered, or expenses

are incurred by any professional person therewith, an itemized bill shall be furnished by such

professional person to the Reorganized Debtors, who shall promptly pay the same, subject to any

objection being raised by the Reorganized Debtors. The Court will retain jurisdiction to review

the reasonableness of each such payment in the event of such an objection or dispute.




I.        Final Decree
          Once the estate has been fully administered as referred to in Bankruptcy Rule 3022, the
Plan Proponent, or other party as the Court shall designate in the Plan Confirmation Order, shall
file a motion with the Court to obtain a final decree to close the case.




                                                   25



Case 3:19-bk-05006          Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43            Desc Main
                                     Document     Page 25 of 30
Date: August 13, 2020
                                                 Respectfully submitted,

                                                 /s/ Steven L. Lefkovitz, No. 5953
                                                 STEVEN L. LEFKOVITZ
                                                 Counsel to the Debtor
                                                 618 Church Street, Suite 410
                                                 Nashville, TN 37219
                                                 Phone: (615) 256-8300
                                                 Fax: (615) 255-4516
                                                 Email: slefkovitz@lefkovitz.com




                                            26



Case 3:19-bk-05006      Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43           Desc Main
                                 Document     Page 26 of 30
                                           VI.
                           SUPPORTING DECLARATIONS
                          EXHIBIT A - LIST OF ALL ASSETS

  Patel - Liquidation
       Analysis

        Market Value          Secured            Equity           Description
                              Value
    $      311,670.00            $          $             -     1497 BRIDGECROSS
                            189,000.00                          PKWY (Property held
                                                                          TBE)
           1400                  $0.00      $1,400.00         2009 TOYOTA CAMRY
           1800                  $0.00      $1,800.00         2009 HONDA ACCORD
            350                  $0.00       $350.00              2006 ACURA MDX
           4482                  $0.00      $4,482.00         2012 HONDA ODYSSY
           8000                  $0.00        $0.00            5 TABLES & CHAIRS TBE
                                                                        ($500), 1
                                                                  REFRIGERATOR
                                                                        ($300), 1
                                                               DISHWASHER ($300),
                                                                   1 STOVE ($700), 1
                                                                  FREEZER ($300), 1
                                                               MICROWAVE ($50), 1
                                                                 WASHER & DRYER
                                                              ($300), 3 SOFAS ($500),
                                                               1 LOVESEAT ($100), 1
                                                                     CHAIR ($50), 2
                                                                   TABLES ($300), 1
                                                                  COMPUTER DESK
                                                                 ($200), BEDROOM 1
                                                                ($1000), BEDROOM 2
                                                                 ($1000), BEDROOM
                                                                ($1000), BEDROOM 4
                                                                     ($1000), LAWN
                                                                 FURNITURE ($100),
                                                              PUSH MOWER ($100),
                                                                  RIDING MOWER
                                                                        ($100), 6
                                                                   LAWN/GARDEN
                                                                      TOOLS ($100)
         $1,100.00               $0.00      $1,100.00               3 TVS ($1000), 1
                                                                    PRINTER ($100)
         $200.00                 $0.00          $200.00                CLOTHES
         $500.00                 $0.00          $500.00             1 RING ($400), 1
                                                                  NECKLACE ($100)
        $127,500.00              $0.00     $127,500.00           RANDAL 4062, INC.
                                                                   (50% INTEREST)
        $10,895.00          $28,500.00           $0.00               WHOLE LIFE
                                                               INSURANCE POLICY
        $88,332.09               $0.00      $88,332.09              DIP ACCOUNT
                                            27



Case 3:19-bk-05006      Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43      Desc Main
                                 Document     Page 27 of 30
      $556,229.09          $217,500.00         $              Totals
                                          225,664.09

   Liquidation Value of
         Estate

  Net Value of Estate                    $225,664.09
    Less Homestead                          $0.00
       Exemption
 Less Personal Property                   $10,200.00
       Exemption
   Less Trustee Fees                      $14,533.20
 Less Priority Creditors                  $24,414.84

  Amount Available for                   $176,516.05
  Unsecured Creditors




Case 3:19-bk-05006    Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43   Desc Main
                               Document     Page 28 of 30
   EXHIBIT B – DEBTOR’S MONTHLY INCOME AND EXPENSES DURING THE
                  PENDANCY OF THE BANKRUPTCY CASE



Patel
Income &
Expenses

                Aug-19        Sep-19        Oct-19        Nov-19         Dec-19        Jan-20
Income         $450.00     $3,000.00     $3,618.71      $3,344.11     $3,819.22     $4,451.39
Expense        $234.60       $308.96       $685.15      $3,611.42       $463.89       $560.63
Profit         $215.40     $2,691.04     $2,933.56      ($267.31)     $3,355.33     $3,890.76

                Feb-20        Mar-20        Apr-20        May-20         Jun-20
Income       $5,327.11     $5,235.81     $3,789.13      $4,689.38     $5,347.79
Expense        $882.22     $1,239.99       $819.71        $985.16     $4,845.34
Profit       $4,444.89     $3,995.82     $2,969.42      $3,704.22       $502.45

                                          Average
                                         $3,915.70
                                         $1,330.64
                                         $2,585.05
The January 2020 report includes $60,000 for the sale of real property that is not added in
with the monthly income in this analysis since that is a single transaction.




Case 3:19-bk-05006        Doc 39     Filed 08/13/20 Entered 08/13/20 09:10:43                 Desc Main
                                    Document     Page 29 of 30
                                  EXHIBIT C - LIST OF GENERAL UNSECURED CLAIMS

              Name                                   Insider                  Impaired          Amt
AMAAN INVESTMENT GROUP,                                 N                        Y       $        52,250.00
          LLC
         Amex                                           N                        Y       $          2,803.22
           Ascend Fcu                                   N                        Y       $         26,883.87
     Barclays Bank Delaware                             N                        Y       $          9,911.00
     Capital One Bank Usa N                             N                        Y       $         33,027.58
     Fundation Group, LLC                               N                        Y       $       100,495.54
     Global Payments Check                              N                        Y       $          1,027.00
               IRS                                      N                        Y       $            668.85
JAYSHREE V PATEL & VIKRAM                               N                        Y       $         99,461.54
         G PATEL*
        Jpmcb Card                                      N                        Y       $         13,485.00
           Jpmcb Card                                   N                        Y       $         39,696.00
        REGIONS BANK                                    N                        Y       $         41,242.58
        REGIONS BANK                                    N                        Y       $          9,064.02
        REGIONS BANK                                    N                        Y       $         43,943.53


         Total Amount                                                                        $473,959.73
*Debtor questions the amount of the claim and reserves the right to file an
                              objection.




               Case 3:19-bk-05006       Doc 39    Filed 08/13/20 Entered 08/13/20 09:10:43   Desc Main
                                                 Document     Page 30 of 30
